IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
                         IN AND FOR NEW CASTLE COUNTY


ANTOINETTE MARCONI, and                         )
ROY MARCONI                                     )
                                                )
               Plaintiffs,                      )
                                                )
                                                )     C.A. No.: CPU4-13-003182
                                                )
          v.                                    )      J.P. No.: JP13-13-003930
                                                )
BRANDYWINE CHRYSLER JEEP, INC.,                 )
CHRYSLER GROUP, LLC, and JIFFY                  )
LUBE SERVICE CENTER #312,                       )
                                                )
               Defendants.                      )


                             Submitted:   March 7, 2014
                             Decided:     March 13, 2014


Matthew M. Bartkowski, Esq.                           Matthew E. O’Byrne, Esq.
Heather Long, Esq.                                    Casarino, Christman & Shalk
Kimmel Carter Roman & Peltz, P.A.                     405 N. King Street, Suite 300
Plaza 273                                             P.O. Box 1276
P.O. Box 8149                                         Wilmington, DE 19899
Newark, DE 19714                                      Attorney for Defendant Jiffy Lube
Attorneys for Plaintiffs

                                                      Nichole T. Whetham Warner, Esq.
                                                      Marshall, Dennehey, Warner,
                                                       Colemen & Goggin
                                                      1220 Market Street, 5th Floor
                                                      P.O. Box 8888
                                                      Wilmington, DE 19899
                                                      Attorney for Chrysler Defendants


                         MEMORANDUM OPINION & ORDER
                                PROCEDURAL HISTORY

       This is an appeal from the Justice of the Peace Court pursuant to 10 Del. C. § 9571.

On October 8, 2013, Plaintiffs filed a Notice of Appeal from a September 24, 2013 Order of

the Justice of the Peace Court dismissing with prejudice Plaintiffs’ case against Defendants

Brandywine Chrysler Jeep, Inc. and Chrysler Group, LLC (hereinafter “Chrysler

Defendants”) holding that the statute of limitations had run in the breach of contract action.

The Justice of the Peace Court retained jurisdiction in the breach of contract action against

Defendant Jiffy Lube Service Center #312 (hereinafter “Jiffy Lube”), and continued the trial

until a decision was rendered on the appeal in this Court.

       On December 16, 2013, the Chrysler Defendants filed a Motion to Dismiss in this

Court, alleging that Plaintiffs failed to comply with Court of Common Pleas Civil Rule 72.3(c),

and therefore this Court lacks jurisdiction under 10 Del. C. § 9571. The Chrysler Defendants

allege Plaintiffs added additional claims in the complaint on appeal that were not present in

the original complaint file in the Justice of the Peace Court. Due to this alleged violation of

the mirror image rule, the Chrysler Defendants allege this Court lacks jurisdiction over the

matter pursuant to 10 Del. C. §9571.

       On March 7, 2014, the Court heard the Chrysler Defendants’ Motion. The Court

became aware that the claims against Jiffy Lube were retained by the Justice of the Peace

Court, which raised a jurisdictional issue because the case is pending for trial on the merits in

both the Justice of the Peace Court and the Court of Common Pleas. Thus, this presents a

question of first impression of whether under 10 Del. C. § 9571, the Justice of the Peace

Court has the authority to retain part of the case when an appeal is brought under this


                                               2
statute. The parties agreed that the matter cannot simultaneously exist for trial in both

courts. This is the Court’s order addressing the question.



                                              DISCUSSION

          Under Delaware law, “an entire cause of action cannot be severed from the appeal.”1

The courts abide by this interpretation of the mirror image rule, because “[i]n a case where

parties are being sued jointly[,] a trial de novo necessarily involves not only a determination

of the rights of the plaintiff against the defendants but also a determination of the rights as

between the defendants.”2

          The Court on appeal must be able to “review the entire case as it was instituted

before the lower court.”3 In an appeal from the Justice of the Peace Court, the action and

the parties must be identical to comply with the mirror image rule.4 In this matter, although

the Plaintiffs appealed the case with Chrysler and Jiffy Lube as defendants, the Justice of the

Peace Court docket reflects that the claims against Jiffy Lube were retained for a hearing.5


1 Dzedzej v. Prusinski, 259 A.2d 384 (Del. Super. 1969); see Panzer Management Company v. Farrall, 1987 WL 8223

at *1 (Del. Super. Mar. 3, 1987); Schwalm v. Zacharias Construction, 2002 WL 596808 at *2 (Del. Com. Pl. Feb.
7, 2002); Fossett v. Dalco Construction Co., 858 A.2d 960 (Table), at *1 (Del. 2004).

2 Dzedzej, 259 A.2d at 385. (Finding that when a defendant appeals from an adverse judgment but only
includes the plaintiff in the appeal, leaving out a defendant against whom the action below was dismissed, the
Court does not have jurisdiction to hear the appeal).

3   Schwalm, 2002 WL 5968088 at *2.

4Freedman v. Aronoff, 1994 WL 5554229 at *2 (Del. Super. Aug. 25, 1994); Le v. D&D Investments, 1994 WL
146053 at *1 (Del. Super. Mar. 7, 1994); Panzer, 1987 WL 8223 at *1.

5 Counsel for Plaintiffs and the Chrysler Defendants stated at the hearing that counsel for Plaintiffs and
counsel for Jiffy Lube asked the Justice of the Peace Court for a stay of the proceedings, which was denied,
because the judicial officer declared that the Justice of the Peace Court was retaining jurisdiction. The matter
was therefore continued until the Court of Common Pleas matter is decided.


                                                       3
This separation is not permissible under 10 Del. C. § 9571. The statutory provision in

subsection (c) provides that “[t]he appeal shall be a trial de novo.”

           As noted by the Delaware Supreme Court in Fossett v. Dalco Construction Co., the

requirement that an appeal contain identical parties and actions “spares a judge hearing an

appeal de novo from having to consider assertions about facts and law attributable to a party

below who or which was not made a party to the de novo appeal.”6 The law in this

jurisdiction has consistently been construed that an appeal which is de novo must contain all

the parties and issues. By retaining the claims against Jiffy Lube, the Justice of the Peace

Court violated this rule. The Court must be able to efficiently evaluate all claims in the case

and with one party missing, this cannot be achieved. Moreover, it is only fair that the

litigants be required to litigate their claims in one court. To permit otherwise is to expose

the litigants to multiple and possible inconsistent verdicts.

                                                CONCLUSION

           Accordingly, since the appeal is perfected under 10 Del. C. § 9571 and Court of

Common Pleas Civil Rule 72.3, the Justice of the Peace Court is directed to transfer all residual

matters. Any pending matter inconsistent with this decision the Court shall dismiss or enter

an order consistent with the statute.

                                              SO ORDERED this 13th day of March, 2014


                                              _____________________________________
                                              Alex J. Smalls
                                              Chief Judge
cc: Justice of the Peace Court #13

Marconi-OP Mar 2014


6   Fossett, 858 A.2d 960 (Table) at *1 (emphasis original).

                                                          4